 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON


 3                                                               Nov 12, 2019
 4                                                                   SEAN F. MCAVOY, CLERK



 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 JANET VIERRA,
10               Plaintiff,                        NO. 2:19-cv-00013-SAB
11               v.
12 HARTFORD LIFE AND ACCIDENT                      ORDER OF DISMISSAL
13 INSURANCE COMPANY,
14               Defendant.
15
16        Before the Court is the parties’ Stipulated Motion to Dismiss, ECF No. 17.
17 The parties stipulate and request the Court dismiss this matter with prejudice, and
18 without costs or attorney fees to any party. Pursuant to Fed. R. Civ. P.
19 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
20 accept the stipulation and enter it into the record.
21        Accordingly, IT IS HEREBY ORDERED:
22        1. The parties’ Stipulated Motion to Dismiss, ECF No. 17, is GRANTED.
23        2. This matter is DISMISSED with prejudice and without costs or attorney
24 fees to any party.
25        3. Any pending motions are dismissed as moot.
26 //
27 //
28 //

     ORDER OF DISMISSAL * 1
1        4. The trial date and any remaining pretrial deadlines are stricken
2        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
3 this Order, to provide copies to counsel, and close this file.
4        DATED this 12th day of November 2019.
5
6
7
8
9
                                                     6WDQOH\$%DVWLDQ
10                                               8QLWHG6WDWHV'LVWULFW-XGJH
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL * 2
